As of March 13, 2009                                                       


Tremisis Energy Acquisition Corporation II
2925 Briarpark, Suite 150-A
Houston, Texas 77024


Merrill Lynch, Pierce, Fenner & Smith Incorporated
As Representative of the Underwriters
4 World Financial Center
250 Vesey Street
New York, New York 10080


 
Re:
Insider Letters



Gentlemen:


Based on the contemporaneous due execution and delivery of (i) the Agreement
dated as of even date herewith among certain Sellers (as specified therein),
SoftForum Co., Ltd. and Sang-Chul Kim, and Tremisis Energy Acquisition
Corporation II (“Company”) and (ii) the Insider Letters of Sang-Chul Kim and
SoftForum Co., Ltd., S.J. Ro, H.H. Seo, David Yoo and Rosa Kim, each
substantially in the form provided to each of the undersigned, each of the
undersigned hereby agrees that with regard to their respective letter agreements
with the Company, dated November 1, 2007, the first and last sentence of Section
2, the first sentence of Section 8 and the entire Section 12 are hereby deleted
in their entirety.


If the foregoing correctly sets forth our agreement, please so confirm by
signing below in the space indicated.



/s/ Lawrence S. Coben    /s/ Ronald D. Ormand 
Lawrence S. Coben
 
Ronald D. Ormand



Tremisis Energy Acquisition Corporation II
 
Merrill Lynch, Pierce, Fenner & Smith Incorporated,
   
As Representative of the Underwriters



By:
/s/ Lawrence S. Coben   
By:
/s/ Stan Lei  
Name: Lawrence S. Coben 
   
Name: Stan Lei
 
Title: Chief Executive Officer
   
Title: Managing Director




/s/ Sang-Chul Kim
Sang-Chul Kim


 
 

--------------------------------------------------------------------------------

 